      Case 2:11-cr-00210-JAM Document 1113 Filed 04/12/21 Page 1 of 1


1    Gene D. Vorobyov, Attorney at Law
2    California Bar # 200193
     450 Taraval Street, # 112
3    San Francisco, CA 94116
4
     (415) 425-2693
     gene.law@gmail.com
5
6                   IN THE UNITED STATES DISTRICT COURT
7                 FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES,                     )   Case No. 2:11-cr-00210-JAM-5
                                        )
10              Plaintiff,              )
                                        )
11         v.                           )   Order Granting the Request to File
                                        )   Document Under Seal
12   EDWARD SHEVTSOV,                   )
                                        )   [Fed R. Crim Proc. 49.1; ED Local Rule
13              Defendant,              )   141]
                                        )
14                                      )
                                        )
15                                      )
                                        )
16                                      )
17
18         This Court finds good cause and grant’s the defendant’s request to seal
19   his declaration and exhibits in support of the defendant’s motion to extend
20   the time to surrender to May 20, 2021 (Cr. Doc. 1106).
21   IT IS SO ORDERED.
22
23   DATED: April 12, 2021           /s/ John A. Mendez
24                                   THE HONORABLE JOHN A. MENDEZ
25                                   UNITED STATES DISTRICT COURT JUDGE

26
27
28
                                            -1-
